Beok, J.
I. Upon the same day the answer was filed defendant presented to the circuit court his petition in due form, asking that the cause be transferred to the United States circuit court. The petition shows that plaintiff is a citizen of Iowa, and the defendant is a citizen of the state of New York, and that the value of the property involved in this action exceeds $500. The petition was accompanied by a bond in the form, conditions and jienalty required by the statute of the United States in such cases. The plaintiff objected to the removal, and filed the affidavits of two persons, showing that the value of the property was no more than $400. Thereupon the circuit court overruled and denied the petition, and proceeded tío take jurisdiction of the cause, and to try it after-wards on its merits. To the order denying the petition plaintiff at the time excepted.
II. It is a rule settled by the decision of the United States supreme court that, upon the filing of a petition in a state court presenting a sufficient case for removal to the United States court, the rightful jusisdiction of the state court comes to an end. “ The state court must stop when the petition and security are presented.” Railroad Co. v. Koontz, 104 U. S., 5; Steamship Co. v. Tugman, 106 U. S., 118; S. C., 1 Sup. Ct. Rep., 58. The state courts cannot, in such case, permit an issue upon the allegations of the peti*13tion to be raised, and, upon its determination, order or refuse the removal of tbe case, as it may find tbe facts upon wbicb tbe jurisdiction of tbe United States court is based. Tbe rightfulness and necessity of tbe rule are obvious. Unless it prevails, conflicts would inevitably arise, for tbe reason that it is not possible that tbe respective courts would always agree in tbe findings of tbe facts upon wbicb tbe jurisdiction of tbe United States court depends; and it would not be possible for tbe United States court to enforce its lawful authority if tbe state court may determine questions of fact upon wbicb its jurisdiction rests. These facts, it must be presumed, will be rightfully determined by tbe United States court upon issue raised thereon in that court. Tbe citizens of. tbe state may therefore depend upon that court for tbe protection of their rights involved in tbe execution of tbe United States statute authorizing tbe removal of causes from tbe state to tbe federal courts. ¥e have not been favored with an argument by plaintiff’s counsel upon this point. But we do not hesitate to decide it, as tbe rule we follow is settled by tbe United States supreme court, tbe final arbiter of all questions of this character arising under the statute of tbe United States.
Tbe decree of tbe circuit court is reversed, and tbe cause is remanded, with directions that it be transferred to the United States circuit court, and that no other order be made in tbe case unless tbe jurisdiction of tbe court below be lawfully restored.
REVERSED.